(Filed October 18, 1928.)
On (I) respondent Martin's motion for a new trial and additional response (II) realtor's motion to modify the judgment and increase sentence of respondent Shumaker, and (III) petition for rehearing and motion for a new trial (on the original finding) by respondent Shumaker.
(I) For the reasons pointed out in my dissenting opinion filed at the time the decision herein was rendered, *Page 701 
I concur in the order of the court now entered with respect to respondent Martin by which the finding as to him is vacated.
(II) I also concur in the conclusion reached by the court in denying the Attorney-General's motion to increase the sentence of respondent Shumaker for the following reasons: (A) Because the court had no jurisdiction in this proceeding to try the respondent on the new charge attempted to be set forth in the motion, the motion itself being insufficient and the acts attempted to be alleged therein being clearly not a part of the original offense and not in the nature of a continuing offense but being entirely separate and of a different character. (B) (1) Because the evidence adduced at the hearing was shown to have been presented to the court or to a certain member or members thereof before the judgment was rendered; (2) because the principal items of evidence presented by relator, viz., depositions of Senator James E. Watson and Mr. Henry Lane Wilson, were incompetent and wrongfully admitted; and (3) because the evidence does not show any contempt or "corrupt attempts to influence a decision" as alleged by the Attorney-General.
(A) Relator's "motion to modify judgment and to increase sentence" is as follows:
"Comes now the State of Indiana and moves to modify the judgment rendered against the respondent, Edward S. Shumaker, and to increase the sentence imposed on him on the ground that the same now appears inadequate because of corrupt attempts by him, the said Shumaker, to corruptly influence a decision favorable to him in said cause."
No direct allegation of any fact is made and the motion concludes with a statement that the state "offers the testimony" of certain persons, and a request that a date be fixed for the hearing and that the witnesses be subpoenaed. *Page 702 
Not only are these allegations of conclusions by the pleader entirely insufficient to legally charge any person with an offense or with contempt, but it also appears from the allegations that the "corrupt attempts" referred to are not in the nature of a part of the original offense, or a continuing offense, but are entirely separate and distinct and of a different character from the acts alleged in the original action and upon which respondent has been found guilty and sentenced. That being true, the prosecution for such separate and distinct subsequent alleged contempt could be brought only in a new and separate information. The only element of similarity of the two alleged offenses is that they are both alleged indirect contempts of court. The respondent's punishment for one offense cannot be increased because of his alleged commission of a subsequent separate offense.
Even in cases of direct contempt a respondent is afforded an opportunity for defense, and in cases of indirect contempt the authorities are uniform in holding that they "must be instituted by an accusation or affidavit presented to the court settingforth the facts constituting the contempt," 13 C.J. 64, § 88, and that, "Since a person accused of contempt committed out of the presence of the court or judge is entitled to be informed of the nature and cause of the accusation against him, the initiatory information or affidavit is jurisdictional . . . all authorities agree that the charging paper must show on its face facts sufficient to constitute a contempt," 13 C.J. 64, 65, § 89, notes 81, 85; Stewart v. State (1894), 140 Ind. 7, 39 N.E. 508; Whittem v. State (1871), 36 Ind. 196; Saunderson v.State (1898), 151 Ind. 550, 52 N.E. 151.
A court must have a definite and proper charge upon which to base its judgment, and a respondent is entitled to such an allegation of facts under oath as will enable *Page 703 
him to purge himself thereof by an answer under oath, if, when advised of such facts, he is able to make such answer thereto. Relator's motion alleges no facts from which the court can determine whether or not a contempt has been committed, nor from which the respondent is able to determine the nature or character of the charge against him, and it follows that this court had no jurisdiction to proceed to trial thereunder. I am therefore of the opinion, not only that the motion of the Attorney-General to modify the judgment and to increase the sentence was properly denied, but also that the objections of the respondent Shumaker to further trial and hearing on the motion to modify judgment and to increase sentence should have been sustained.
(B) (1) After judgment herein was rendered on August 5, 1927, a letter from the respondent Shumaker, dated August 6, 1926, to United States Senator James E. Watson, and the senator's reply thereto dated August 8, 1926, were published in the newspapers of September 17, 1927. Soon after these letters were published the Attorney-General filed his motion to modify the judgment and increase the penalty "on the ground that the same now appears inadequate," etc.
It developed at the hearing on this motion not only that these letters were the basis for the motion, but also that the original of the Shumaker letter and a carbon copy of the Watson letter from Senator Watson's files were in the possession of the Attorney-General as early as November, 1926, and that at a date later than that, but before judgment, the Attorney-General showed the correspondence to one or more of the members of this court, and that he had divulged the contents of the letters to newspaper reporters. This act of presenting evidence to a member of the court in the absence of the adverse party, should estop the relator from setting up *Page 704 
those facts in the nature of newly-discovered evidence after judgment has been rendered.
(B) (2) The state, without a waiver on the part of the respondent, cannot lawfully take and introduce depositions in evidence upon the trial of a proceeding for criminal contempt. The depositions of the two principal witnesses for relator were received over the objection of the respondent, who had not waived his right of confrontation of witnesses.
Proceedings for contempts are of two classes: (a) Those criminal or punitive in their nature, prosecuted to preserve the power and vindicate the dignity of the courts and to punish for disobedience of their orders; and (b) those civil, remedial or coercive in their nature instituted to preserve and enforce the rights of private parties to suits and to compel obedience to orders and decrees made for enforcing the rights and administering the remedies to which the court has found them to be entitled. The government, the courts, and the people are interested in the prosecutions for criminal contempts, while the parties chiefly in interest in the institution of civil contempts are the individuals whose private rights and remedies are sought to be enforced. Bessette v. W.B. Conkey Co. (1904),194 U.S. 324, 24 Sup. Ct. 665, 48 L. Ed. 997; Anderson v. IndianapolisDrop Forging Co. (1904), 34 Ind. App. 100, 72 N.E. 277.
While it is generally held that the respondent in inquiries as to criminal contempt is not entitled to a jury trial (but contempts are none the less offenses because trial by jury does not extend to them as a matter of constitutional right, Gompers
v. United States, infra), or to a change of venue (Dale v.State [1926], 198 Ind. 110, 150 N.E. 781, 49 A.L.R. 647),1
he is entitled to all *Page 705 
the substantial rights of a person accused of crime that are consistent with the summary nature of proceeding, the case is governed by the analogies of criminal procedure, and the respondent is entitled to the same rules of evidence and presumptions of innocence that avail him in any criminal case.Gompers v. Bucks Stove and Range Co. (1911), 221 U.S. 418, 31 Sup. Ct. 492, 55 L. Ed. 797, 34 L.R.A. (N.S.) 874; Gompers v.United States (1914), 233 U.S. 604, 34 Sup. Ct. 693, 58 L. Ed. 1115; Bates' Case (1875), 55 N.H. 325; Kidd v. Virginia,etc. (1912), 113 Va. 612, 75 S.E. 145; Hotaling v. SuperiorCourt (1923), 191 Cal. 501, 217 P. 73, 29 A.L.R. 127; State
v. Ralphsnyder (1890), 34 W. Va. 352, 12 S.E. 721; HammondLumber Co. v. Sailors, etc., Union (1909), 167 Fed. 809. Thus the respondent is not obliged to be a witness against himself,Ex parte Gould (1893), 99 Cal. 360, 33 P. 1112, 21 L.R.A. 751, 37 Am. St. 57; the rule against conviction on the sole testimony of an accomplice applies, State v. District Court
(1908), 37 Mont. 191, 95 P. 593, 15 Ann. Cas. 743; the evidence must be sufficient to establish guilt beyond a reasonable doubt,Kidd v. Virginia, etc., supra; and the accused must be bodily in court at the time of the sentence, Welch v. Barber (1884),52 Conn. 147, 52 Am. Rep. 567; Ex parte Mylius (1907), 61 W. Va. 405, 56 S.E. 602, 11 Ann. Cas. 812, 10 L.R.A. (N.S.) 1098, and note; and thus it uniformly has been held that orders inflicting punishment for criminal contempt of court, as distinguished from civil or remedial contempt are within the range of the pardoning power vested in the executive because such punishment is for a public *Page 706 
offense, the whole doctrine of contempt going to the point that the offense is a wrong to the public, not to the person of the functionary to whom it is offered considered merely as an individual. Ex parte Grossman (1925), 267 U.S. 87, 45 Sup. Ct. 332, 69 L. Ed. 527, 38 A.L.R. 131; State v. Magee (1924),29 N.M. 455, 224 P. 1028, 38 A.L.R. 142; State, ex rel., v.Sauvinet (1872), 24 La. Ann. 119, 13 Am. Rep. 115; Sharp v.State (1899), 102 Tenn. 9, 49 S.W. 752, 73 Am. St. 851, 43 L.R.A. 788; Ex parte Hickey (1844), 12 Miss. 751; notes, 23 A.L.R. 584, 38 A.L.R. 171.
Speaking of criminal contempts of court, Justice Holmes for the United States Supreme Court in Gompers v. United States,supra, said:
"These contempts are infractions of the law visited with punishment as such. If such acts are not criminal, we are in error as to the most fundamental characteristics of crimes as that word has been understood in English speech."1 *Page 707 
Criminal contempt proceedings in Indiana have always been governed by criminal procedure. Whittem v. State, supra, at p. 204; Wilson v. State (1877), 57 Ind. 71. In the Whittem case the court said:
"A proceeding for contempt is in the nature of a criminal prosecution. The results and consequences are the same in the one proceeding as in the other. In both the party convicted may be deprived of his liberty and confined in jail and subjected to the payment of a fine," and in the Wilson case said:
"This being a proceeding to punish the appellant for a constructive contempt and being in the nature of a criminal proceeding . . . an affidavit ought to have been filed against the appellant before the attachment was issued."
The only citation given in the supplemental opinion of the majority of the court as authority for holding that in such a proceeding "evidence in the form of depositions of witnesses residing in foreign jurisdictions is not objectional" is Una v.Dodd (1884), 38 N.J. Eq. 460. This was an opinion written by a vice-chancellor in a court of chancery advising an order to take testimony of a non-resident witness. The president of a savings bank was held guilty of contempt for the alleged violation of an order of the chancellor regarding the investment of moneys in certain securities, (Una v. Dodd [1884], 39 N.J. Eq. 173), but upon appeal to the court of error and appeals, that court, in reversing the judgment of the chancery court, expressly held that the alleged contempt was not a proceeding "(1) to punish contemptuous conduct in the presence of, or with respect to the authority or dignity of the court" but was "(2) as a method of affording relief inter partes" Dodd v. Una (1885), 40 N.J. Eq. 672, 5 A. 155.1 *Page 708 
The court of errors and appeals of New Jersey holds, as do the courts generally as above noted, that in cases of criminal or punitive contempt the defendant is entitled to all of the substantial rights of a person accused of crime that are consistent with the summary nature of the proceeding, Staley v.South Jersey Realty Co. (1914), 83 N.J. Eq. 300, 90 A. 1042, Ann. Cas. 1916B 955.1
It follows that the depositions of Senator Watson and Mr. Wilson taken without a waiver by the respondent and introduced over his objection were erroneously admitted in evidence.
(B) (3) The prevailing supplemental opinion states that "notwithstanding the inference which might be drawn from his (Shumaker's) various activities we are not disposed . . . to modify the judgment," and increase the sentence. If the inference can reasonably and justly be drawn from the evidence (conceding for argument its admissibility) that Shumaker threatened to defeat, at the 1926 election, a certain judge of the court unless this case was decided in his favor, then *Page 709 
punishment should in a proper proceeding be meted out to him for such contempt. I do not believe such inference can reasonably be drawn from the evidence before the court, and by refusing to modify the judgment as requested by the Attorney-General it seems clear that the majority of the court did not draw that inference.
It appears that respondent sought, in August, 1926, to obtain a prompt decision of his case (which is still pending). That was his right under our Constitution. § 12, Art. 1, Constitution, § 64 Burns 1926. It is also clear that he thought a decision at that time would be more likely to be favorable to him than a deferred decision, but from that fact it does not follow that his effort to obtain a decision speedily and without delay was an attempt to corruptly influence a decision in his favor.
An attempt to influence what the decision of a court shall be, except by open and proper argument to the court in the manner provided by the rules, may constitute contempt, but an attempt merely to get a case decided promptly is within every litigant's rights. Particularly is this true if the litigant believes that his case is being held up for political reasons to his disadvantage.
The evidence adduced at the hearing consisted of the correspondence above referred to between the respondent Shumaker, and Senator James E. Watson; of a long distance telephone conversation between Shumaker and Watson, one end of which was overheard by Senator Arthur R. Robinson and the other end by Henry Lane Wilson, late of the United States diplomatic service (the testimony of Watson and Wilson being given by depositions) and of a conversation by the respondent Shumaker with the then Republican State Chairman. The Attorney-General and a Methodist minister also testified. *Page 710 
In Shumaker's letter to Watson he said in part:
"As I said to you over the phone last night I am entitled to a speedy determination of the criminal case that the Attorney General of Indiana has brought against me in the Supreme Court. . . . This looks to me like a case of politics. . . . I think I am entitled to know one of two things immediately: either the decision of the court, or plain unequivocal statement from yourself and the Republican organization that you are not in sympathy with Gilliom's movement. . . ."
The testimony directly dealing with the question whether or not respondent sought to "corruptly influence a decision favorable to him in said cause" is as follows: Clyde A. Walb, the Republican State Chairman testified in answer to the question, "Now did he in that conversation say to you either directly or indirectly that he wanted you personally or otherwise to try to influence any of the judges of the supreme court?" as follows: "No. I was to influence Arthur Gilliom. . . . I understood that if I would be able to convince the Attorney-General it would help his own situation and help politically otherwise." Senator Watson, in response to a question as to whether Shumaker had asked him to use his influence and have the Supreme Court meet during the recess and acquit him, testified as follows:
"General, I have been cudgelling my brain on that proposition. As far as I am willing to go in a statement is this: He said: `You ought to use your influence to have this court brought together at once and not permit this thing to run over until after election, and when they come together, of course, I want this court to find in my behalf.'"
He testified that he did not speak to any of the judges of the Supreme Court concerning the case and detailed a conversation he had with Senator Robinson as follows: *Page 711 
"Senator Robinson came into my room one morning and asked me what I thought about the Shumaker case. `Well,' I said, `Arthur, I have paid very little attention to it and I know but little regarding it.' He said `Well I do not think Shumaker ought to be sent to jail for what he is charged with having said about the courts,' and I said `I don't, from what I know of it.' He said `Well, what can be done, do you think, in a legitimate way to help him?' I said `I cannot talk to any member of the court about it and neither can you, but I am willing to do what I can indirectly to influence Arthur Gilliom and see if he would be satisfied with some lesser punishment.' He said, `Well I wish you would.'"
Explaining an excerpt from his letter to Shumaker which was as follows: "I wrote a number of letters through Indiana that I hoped might be helpful in bringing about such a conclusion" — and stating what he did in that regard, he said:
"As far as I now recall, General Gilliom. I wrote two letters to Indiana to men who are very strong personal friends of yours — I am not going to mention their names — in which I asked them to see whether or not you would . . . not be satisfied to permit, as far as you controlled the decision, the Supreme Court to fine and reprimand Shumaker for contempt — I said I thought the ends of justice would be subserved and the dignity of the court upheld if that sort of a decision could be reached."
He testified further regarding this as follows:
Q. "Now I want to ask you this: Did you write those letters at the request of Shumaker?" A. "No I did not. . . ."
Senator Robinson testified that never at any time did Dr. Shumaker in any form directly or indirectly request him to use his influence with this court or any of its members in any manner concerning this case and that he had never tried to influence the Attorney-General *Page 712 
nor attempted in the slightest degree, one way or the other, to influence the deliberations of this court.
The Rev. G.F. Hulbard of Auburn, Indiana, formerly the pastor of the church of which Mr. Walb was a member, told of writing a letter to Mr. Walb, but, upon his testimony that respondent Shumaker knew nothing about the letter and had not inspired its writing, an objection was sustained to its introduction in evidence.
The only other witnesses examined in addition to the respondent were the relator and Henry Lane Wilson (by deposition) neither of whom so far as the evidence shows ever talked with the respondent.
It thus appears that if there was any effort to influence anybody to do anything except to expedite the decision of the case, that person was the Attorney-General and not the court or any of its members, as alleged.
III. The principal questions raised by respondent Shumaker's petition for rehearing and motion for a new trial were not considered in the supplemental opinion but considerable space therein was devoted to a discussion of the fact that a report by a committee amici curiae was adverse to respondent, and of what the court believes to be an inconsistency in respondent's insistence: (1) that the appointment of a committee to act asamici curiae was harmful to him, and (2) that two members of the court were against him and should not have participated in the decision of his case. The responsibility for the decision rests, not upon the majority of the committee amici curiae, but upon the three members of the court constituting a majority thereof. The report made by the committee differed from a brief filed by any amicus curiae only in that it was prepared at the request of the court rather than voluntarily with the consent of the court. No charge is made that any of the eminent gentlemen who served on the committee did not act conscientiously or in good faith, but in view *Page 713 
of the fact that the committee was appointed without any participation by the respondent or his counsel in the selection of its personnel, and was appointed by the court, including the two members referred to, I do not perceive any inconsistency in respondent's contentions.
The supplemental opinion has well stated the nature of the oath of office of the members of this court, and the necessity for judicial independence. But there is nothing in the record to bear out the statement that:
"The exhibits filed with the information . . . evince a purpose to control the decisions of the court . . . for the reason additional to those mentioned in the original opinion, by requiring a pledge or at least some intimation from a candidate for election to this bench indicating acquiescence with respondent's views," etc.
There was no evidence that respondent or his organization ever requested pledges or statements from any candidate for any judicial office and with the record of judicial candidates an open book the requiring of an "intimation" would be as useless as it would be improper. Certainly this court would not undertake to say that respondent or any other voter of the State of Indiana could not publicly oppose a candidate for judicial office with whose views he disagrees.
Discussion herein of the points made in my original dissenting opinion, which remain unanswered, would be useless. The majority opinion in this case has been the subject of many critical reviews. 26 Michigan Law Review 440; 41 Harvard Law Review 254; 76 Pennsylvania Law Review 210; 6 Texas Law Review 388; 3 Indiana Law Journal 149, 732; 22 Illinois Law Review 768; 2 St. John's Law Review 88.* *Page 714 
The decision in this case and the sentencing of the respondent Shumaker to imprisonment resulted in widespread discussion and comment in the press and in public meetings, and the criticism and condemnation of this judgment by newspaper editorials, speakers on the platform and ministers in their pulpits was far more severe than was the respondent's criticism which brought about the judgment, as is shown by the following illustrative quotations:
"The decision is the product of selfishness and partisan influence." Resolution, Northwest Indiana M.E. Conference at Lafayette, August 8, 1928.
"Most of the church congregations (in Anderson) stood as a unit when asked to stand if they were opposed to the penalty imposed by the court." Indianapolis News, August 8, 1927.
"The decision . . . is a blow to the fundamental right of free speech. . . . The sentence vindictive. . . . `If Dr. Shumaker is guilty of contempt then so am I, so is Bishop Fout, so is Bishop Leete and every other member of the board of trustees.'" — Rev. Geo. S. Henninger, Tenth Street M.E. Church, Indianapolis Post, August 8, 1927.
"The majority of the people of the state will support him in his efforts to have the verdict set aside." — Indianapolis Post, August 8, 1927.
"Mr. Shumaker's sentence is not only in contravention of good sense but it should be in contravention of the law of the commonwealth, and that not because it is Mr. Shumaker, who is the victim, but because it is a citizen that is the victim." — Muncie Press, August 8, 1927.
"We believe that the supreme court is altogether in the wrong and that its decision is a very dangerous attack on the rights and liberties of the citizen. . . . This ruling of our supreme court ought not to be allowed to become a precedent. Nor do we *Page 715 
believe it will be. Some day it will be repudiated." — Indianapolis News, August 8, 1927.
"It must not stand. . . . If this power goes unchallenged, another stone has been dynamited from the Rock of Ages upon which this nation is built. There should be more than protest. If it be necessary to write the plainer language the guarantee of free speech, protecting even from the highest court, that should be done. . . . The people should consider what this decision does to them, not to Shumaker. . . . The people of the State of Indiana should at once consider plans for a state convention that will amend a document (the Constitution) that gives the states supreme court the power of an oligarchy." Indianapolis Times, August 11, 1927.
"The opinion of the Indiana Supreme Court holding E.S. Shumaker guilty of contempt of court is a challenge to Hoosier citizenship. It is a direct assault on the right of free speech. It denies to Hoosier citizens the most sacred right vouchsafed to them in both the Federal and State Constitutions. . . . We hold no brief for Ed. Shumaker. . . . We do not like his methods. . . . His power in this state needs to be curbed. But he was not in contempt of court. . . . We frankly criticize this opinion. . . . It is a travesty on Indiana's sense of democracy and common justice." Lebanon Reporter, August, 1927.
"The supreme court has created a question that is too big to be fogged or clouded by the personality of Shumaker. . . . It is a question of whether the supreme court has power to shackle discussion of its decisions. . . . Is it worth while to throw away the rest of the Bill of Rights in order to stop this one man? The remedy against falsehood is truth. The cure for intolerance has never been found. . . . The place to curb Shumaker . . . is not in a supreme court but at the ballot box." Indianapolis Times, August 8, 1927.
The court, by allowing to go unchallenged and unquestioned *Page 716 
the many hundreds of persons (persons who were hostile as well as persons who were friendly to respondent Shumaker) who have thus in no uncertain terms condemned the decision of the court in the case at bar, has either admitted that such comment is not in contempt of court or has admitted the futility of attempting to control by means of contempt proceedings the expression of public opinion.
Gemmill, J., concurs in this opinion.
1 In the original majority opinion herein the statement is made that Dale v. State, supra, "did not decide whether or not the proceeding is criminal and did not decide that the rules of criminal procedure prevail." In the prevailing supplemental opinion the court cites the Dale case as authority for its statement, "while this proceeding may be classed as one for criminal contempt, yet by no means is it a criminal action in the sense that the rules for the admission of evidence in a criminal case apply," but the decision in that case goes no further in this regard than indicated in the text.
1 The distinction between civil and criminal contempts is sometimes difficult to point out, Smith v. Clothier (1923), 113 Kan. 47, 213 P. 1071; the holdings of the courts are not uniform in distinguishing between them, see Hammond Lumber Co.
v. Sailors, etc., Union, supra; and sometimes a civil contempt may also constitute a criminal contempt, Elec. Bleaching Gas.Co. v. Paradon Eng. Co. (1926), 15 F.2d 854; Bessette
v. Conkey, supra. Thus proceedings for contempt criminal in their nature may arise in civil actions, Hammond Lumber Co. v.Sailors, etc., Union, supra; Garrigan v. United States
(1908), 163 Fed. 16, 89 C.C.A. 494, 23 L.R.A. (N.S.) 1295;Gompers v. Bucks Stove and Range Co., supra. All courts seem to be agreed that in cases of criminal contempt the proceedings should conform as nearly as possible to proceedings in criminal cases. In Gompers v. Bucks Stove and Range Co., supra, it was held that punishment by imprisonment may be remedial, as well as punitive, that imprisonment in civil contempt is not inflicted as a punishment but as a coercive remedy, i.e., that the respondent stand committed unless and until he performs the affirmative act required by the court's order; and that imprisonment for doing an act forbidden punished by imprisonment for a definite term is a punitive remedy for criminal contempt. Some cases hold that regardless of whether the contempt is civil or criminal, if a conviction might subject the defendant to imprisonment, he should not be tried on ex parte affidavits, New Jersey Pat. Co. v.Martin (1909), 166 Fed. 1010; and Corpus Juris draws the conclusion that as a general rule the evidence admissible should be only such as would be admissible on the trial of an indictment for the same offense in cases of contempt not committed in the presence of the court, 13 C.J. 76.
1 The court said: "The first is a proceeding of a criminal nature . . . punishable by imprisonment until the contempt be purged, or by a fine payable to the state. The second is set on foot at the instance of the parties aggrieved. Such a proceeding is remedial in nature, and the relief afforded is by imprisonment until the party adjudged in contempt does justice to his adversary.
". . . The proceeding was treated by the parties and the court as one in the interest of the petitioners . . . prosecuted in their behalf and under their control, and not as a proceeding initiated by the court to preserve its own dignity and power, and to punish those who had insulted the one or defiled the other. The issue was made up not from formal interrogatories and answers under an attachment but from the respective allegations of the petition and answers."
1 There the court, after determining that the contempt involved was criminal, and not civil, said: "If . . . the affront is to be punished by the tribunal at which it was aimed, and which by its constitution is both judge and jury and accuser as well, it is all the more important that there should be a scrupulous observance of the substantial rights of the defendant . . . among these . . . is that the defendant's guilt must be proved by judicial evidence, i.e., by testimony to which the ordinary rules of evidence are applied which is not the case withex parte affidavits. . . . These . . . were not legal evidence in a proceeding at law such as this. . . . The person at whom the criminal proceeding is directed is entitled throughout to such of the substantial rights of a person accused of crime as are consistent with the summary nature of the proceeding and the processes of the forum in which it is administered."
* In this connection see, also, the recent History of Contempt of Court (1927) by Sir John Fox, and the numerous reviews thereof in current periodicals including 28 Columbia Law Review 401.